DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
first detection device in claims 1, 3, 5, 6, 8-13, and 17-22;
second detection device in claims  1, 3, 5, 6, 8-13, and 17-22;
processing unit in claims  1, 3, 5, 6, 8-13, 17-22; (although a computer processor and memory are recited, these structures are not sufficient structures to perform the claimed functions since they are only capable of performing generic computing functions), and
sampling device in claims 1, 3, 5, 6, 8-13, and 17-22, but not 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-6, 8-13, and 17-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The following claim limitations invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function of the processing unit. Although the claim recites a computer processor and memory, these structure are not sufficient structure for performing the claimed functions. There is no disclosure of an algorithm or logic for each of the functions. Please see M.P.E.P. 2181(III).
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:

(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-6, 8-13, and 17-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  As discussed above, no corresponding structure could be found for the elements listed in the rejection of claims under 35 U.S.C. 112(a) (e.g. no algorithm/logic could be found). As such, the specification does not describe the claimed subject matter to show possession. Please see M.P.E.P. 2181(IV).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 8-13, 17, and 20-22, as interpreted by the Examiner, are rejected under 35 U.S.C. 103 as being unpatentable over Sauder et al. (US 2016/0050840) in view of Hogasten et al. (US 2014/0240512), Bauer et al. (US 2018/0108123; “Bauer”), Preiner et al. (US 8,767,194; “Preiner”), and Funk et al. (US 5,038,040; “Funk”).

Sauder shows an unmanned aerial system for agricultural monitoring comprising:
a drone (110)
at least a first detection device (117) adapted for acquiring electromagnetic radiation emitted by vegetation and/or soil of said field and adapted for producing first measurement signals representative of acquisitions performed; 
at least a second detection device (117; “and/or a near infrared (NIR) camera” at [0019]) adapted for spectroscopic analysis of the soil adapted for producing second measurement signals representative of analyses performed; and 
at least one processing unit (CPU, [0020]) comprising: 
wherein the processing unit (6) comprises a computer processor and computer memory (114, [0038]) and is configured and programmed to (1) obtain first data ([0038]) representative of said vegetation (21) and/or said soil (20) of the field (2), as a function of said first measurement signals, (2) obtain second data ([0038]) of the soil (20) subject to detection, as a function of said second measurement signals; and (3) process the first data and the second data to determine the states of the soil and vegetation analyzed ([0039], “may acquire NDVI images…identify areas with low nitrogen levels”; [0048]-[0050]; Note: As discussed above in the 35 U.S.C. 112(b) rejection, there is no disclosure of an algorithm, and thus, it is not possible to compare the algorithm of the invention to the algorithm 

Sauder does not expressly show the components of the cameras and in particular do not show that the camera has an optic sensor and a deflective element able to perform a refractive function or a diffractive function.
Hogasten shows an imaging system for thermal/infrared imaging ([0416]) having an optic sensor (e.g. FPA) and a deflective element (prism; [0404]) able to perform a refractive function or a diffractive function.
At the time of filing of the claimed invention, it would have been obvious to use the imaging system of Hogasten for nothing more than to perform the thermal/infrared imaging called for by Sauder.

Sauder and Hogasten show all the elements claimed as discussed above but do not show analysis of a soil sample and the claimed sampling device for picking a sample of soil from a ground.

At the time of filing of the claimed invention, it would have been obvious to outfit the drone of Sauder with sensors connected to the soil sampling and measurement apparatus taught by Bauer so that a sample of soil can be tested for chemistry, moisture and others. As combined, the soil of sample must somehow be transported from the ground to the Preiner’s measurement apparatus which would be performed by Bauer’s “soil sampling and measurement apparatus.” Since it is a “soil sampling” apparatus, this sampled soil would be “from a ground” as claimed. This “soil sampling” device would be inherent for Preiner’s measurement apparatus because somehow the soil sample must be moved from the ground (i.e. pick up a sample) to Preiner’s measurement apparatus. Alternatively, it would be obvious for one of ordinary skill in the art to use something to load a soil sample into Preiner’s measurement apparatus, thus meeting the claimed “sampling device (5) adapted to pick up a sample (50) of soil from the ground”
In another alternative, the sampling device is obvious in view of Funk. The inherent/proposed sampling device discussed above is not any specific structure (e.g. “a rotating picking auger” as in claim 8) that picks up a sample soil from a ground.
Funk shows a soil test apparatus having a rotating auger (col. 1, ll. 61-64) for transporting the soil sample from the ground to a remote sensing location.
At the time of filing of the claimed invention, it would have been obvious to use an auger in Bauer’s soil sampling apparatus so that soil can be collected and transported to the measurement apparatus of Preiner for analysis. This would also meet the limitation of claim 8.


With respect to claim 4, Sauder shows the first detection device comprises a hyper-spectral camera ([0019]; NIR camera and thermal imaging cameras are hyperspectral cameras). 

With respect to claim 5, Sauder shows the second detection device (4) comprises a spectrometer (4) for near-infrared analysis (Sauder [0019], NIR camera; Hogasten [0416]). 

With respect to claim 6, Sauder shows the processing unit (120 or 114 or 152) comprises or is connected to a user interface (160) configured to allow operators to select or set first evaluation parameters ([0049][0050]) representative of the states of vegetation health and/or states of soil organic quality ([0047]) and second evaluation parameters representative of the chemical/physical states of the soil ([0040] “areas of low nitrogen level”), said processing unit being configured to determine the aforesaid evaluation states as a function of said first and second evaluation parameters, respectively. 

With respect to claim 9, a collection volume is not shown by the references, but it would be inherent that some means for holding the soil sample would be used. In addition, Preiner shows a collection volume (110; Fig. 1)

With respect to claims 10 and 11, Sauder shows the testing of soil for abnormal values (e.g. “low nitrogen levels” [0039]) and retaining the location of the area having the low nitrogen 

With respect to claim 12, Sauder shows a receiver for a satellite positioning system (111, 145, 133, 153, 161), wherein the processing unit (120 or 114 or 152)  ([0039]-[0040]) configured to associate the relative qualitative states determined by the analysis modules to geographical coordinates of field areas examined through said detection devices. 

With respect to claim 13, Sauder shows the processing unit (120 or 114 or 152) ([0045]) configured to produce a map of the field analysed in which the associations created by said geo-referencing module are represented graphically. 

With respect to claim 17, Sauder shows the first data is obtained by processing images acquired by said first detection device (3) and/or by means of thermographic analysis; and wherein the first data and the second data are processed to determine one or more of the following: the health of the vegetation [0047], [0062]-[0091]; whether the vegetation is too dry or too wet; whether the soil is too dry or too wet; whether the soil is sandy or clay, whether the stems of the plants are hot or cold; the nutritional richness of the soil; the lack or excess of nutrients in the soil including nitrogen ([0050]), phosphorus, sodium, calcium, magnesium, iron, oxygen, and organic residues.
With respect to claim 20, Preiner shows an opening (entry port 112) is provided on the detection device so that said second detection device can analyze a sample (50) of soil picked up 
With respect to claims 21 and 22, Preiner shows the detection device includes one or more containers (110) adapted to house collected soil samples and since the rotating picking auger spins, it is movable relative to the container.

Claims 18 and 19, as interpreted by the Examiner, are rejected under 35 U.S.C. 103 as being unpatentable over Sauder, Hogasten, Bauer, Preiner, and Funk as applied to claim 8 above and further in view of KR101845395B1 (“KR395”).
As discussed above for claims 1 and 8, the prior art shows all the limitations but does show the drone to have a plurality of propellers and at least one supporting foot, the rotating picking auger being positioned and oriented on the drone so that, when the at least one supporting foot of the drone lands on the ground, the rotating picking auger can obtain a sample of soil from the ground and the drone can then fly away carrying the sample of soil.
KR395 shows a soil sampling drone (100) which has a plurality of propellers (123, 124) and at least one supporting foot (611), a rotating picking auger (130) being positioned and oriented on the drone (100) so that, when the at least one supporting foot (611) of the drone (100) lands on the ground, the rotating picking auger (130) can obtain a sample of soil from the ground and the drone (100) can then fly away carrying the sample of soil.
At the time of filing of the claimed invention, it would have been obvious to use the drone of KR395 for nothing more than to act as the drone taught by Sauder.
As for claim 19, both rotating picking augers of KR395 and Funk are angled toward the ground in order to for the auger to be operational and drill into the ground.
Response to Arguments
Claim Rejections - 35 USC § 112
In arguing against the rejection of claims for the lack of disclosure of an algorithm, Applicant argues that, from the disclosure and cited prior art, a skilled artisan would know how to work with computers to be able to perform the claimed analysis or use a computer processor to perform the computer processing function. In response, the claims still require that structure (e.g. an algorithm or logic) be clearly linked. The grounds of rejection is not whether a person of ordinary skill in the art is able to perform the claimed function.  The grounds of rejection was not a lack of enablement, but rather the requirement under 35 U.S.C. 112(f) that it be clear what structure corresponds to the means-plus-function limitation. If Applicant is admitting that the claimed computer/memory is prior art, Applicant is encouraged to clarify the record to be such and the interpretation under 35 U.S.C. 112(f) may be withdrawn. The clarification to be a prior art computer being akin to a commercially available off-the-shelf processor. “Put another way, ‘if the functions performed by the processor are functions typically found in a commercially available off-the-shelf processor, then a skilled artisan might understand the term 'processor' to provide sufficient structure for performing those functions… But, if the functions are not those typically available in an off-the-shelf processor, then ‘the structure disclosed in the specification [must] be more than simply a general purpose computer.’" Kit Check, Inc. v. Health Care Logistics, Inc., Case No. 2:17-CV-1041 (S.D. Ohio Aug. 30, 2019).

Claim Rejections - 35 USC § 102/103
Applicant argues that Baurer does not teach a sampling device for picking up samples of soil from the ground and when looking at the U.S. Pat. No. 8,767,194 and U.S. Pat. No. measuring apparatus.” The Examiner agrees with Applicant’s understanding that “the soil sample is put into the mixing chamber 110.” This mixing chamber would be mounted on the Baurer’s drone. Being on the drone, the sample soil must somehow get from the ground to the mixing chamber and the Examiner submits the “soil sampling” aspect of the “soil sampling and measuring apparatus” would be a known device that samples the soil from the ground and provides it to the measuring portion of the apparatus, this soil sample being from the ground. 
With regards to Applicant’s argument that Funk does not teach anything that can be mounted to an aerial drone is not pertinent to the proposed combination because Funk was not looked to for teaching the motivation to combine. With regards to Applicant’s argument that Funk does not teach anything that can be mounted to an aerial drone, the grounds of rejection was not looking to mount the device of Figure 1 onto a small aerial drone. Funk was looked to for a teaching of a device that can sample soil from the ground and in this case, it was simply the use of an auger. The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Furthermore there is no requirement that the combination required even the use of the same size auger as that would have been used by the embodiment of Figure 1 of Funk. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Hwa Andrew Lee/            Primary Examiner, Art Unit 2886